DETAILED ACTION
Claim(s) 1-17 and 19-47 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks and Arguments

Claim Rejections - 35 USC § 102/35 USC § 103
Applicants arguments made in response to the rejection(s) of claim(s) 1-17, 19-47 under 35 USC 102/103  have been considered but are moot in view of new grounds of rejection necessitated by amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (USPGPub No. 20100303039).

In regards to claim 25, Zhang (USPGPub No. 20100303039) discloses a method of wireless communication performed by a user equipment (UE), comprising:
determining one or more power values for an anchor carrier and a non-anchor carrier and one or more quality values for the anchor carrier and the non-anchor carrier ([ Par. 67- Par. 68] WTRU determine(s) one or more power values, RSCP, RSRP, and one or more quality values such as RSRP for each of component carriers of the serving cell and the neighboring cell(s).); 
determining whether each of the one or more power values and the one or more quality values are greater than zero (See Zhang [Par. 60 - 61])
and
performing a cell selection or a cell reselection based at least in part on the one or more power values and the one or more quality values ([Par. 69 - Par. 71] The power values/quality values are used in order to perform cell selection or a reselection, trigger a component carrier reconfiguration or handover. ).

In regards to claim 26, Zhang (USPGPub No. 20100303039) discloses the method of claim 25, wherein determining the one or more power values and the one or more quality values further comprises:
determining a power value and/or a quality value for an anchor carrier of a neighbor cell, wherein performing the cell reselection is based at least in part on at least one of the power value or the quality value ([Par. 69 - Par. 71] based on the power value(s) and/or quality values for anchor carriers of of a neighboring cells. [ Par. 68] shows where the anchor carrier power value or quality value is of neighboring cell).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 36, 38, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garot (US 20120294694 A1) in view of Harada (US 20200099437 A1)

In regards to claim(s) 1, 36, 38, and 44, Garot (US 20120294694 A1) discloses a method of wireless communication performed by a user equipment (UE), comprising:
 	receiving information indicating whether measurement is permitted on a nonanchor carrier (In [Par.52, Par. 69] Garot discloses where the UE receives indicator when to monitor the non-anchor carriers); and 
selectively performing a measurement on at least one of the non-anchor carrier or an anchor carrier based at least in part on the information indicating whether the measurement is permitted on the non-anchor carrier (See [Par. 52, Par. 69] where the UE monitors, SI, the non-anchor carriers according to indicator).
Garot differs from claim 1, in that Garot is silent on where the measurements are power measurements. Despite these differences similar features have been seen in other prior art. Harada for example discloses where measurements/monitoring (“…a user terminal monitors DL signals..”) are power measurements (“[0063]…Given that a user terminal monitors DL signals (for, for example, at least one of CSI measurement, L1 -RSRP measurement, NR -PDCCH monitoring (also referred to as " PDCCH monitoring," "blind decoding," etc.), PDSCH receipt, and so on), beam failure detection and/or beam recovery, when initiated by a user terminal, can be effectively speeded up….)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the monitoring of Garot such that the monitoring/measurements are power measurements as seen in the monitoring feature of Harada in order to take advantage benefits yielded measuring power of a downlink signal, such as obtaining a status of a downlink channel.

Claim(s) 29, 30, 31, 33, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0246371) in view of Ahn (USGPGPub No. 2011/0281601)

 	In regards to claim 29, Hwang (US 2019/0246371) discloses a method of wireless communication performed a user equipment (UE), comprising:
 	receiving an indication from a base station, wherein the indication identifies a non-anchor carrier (See [Par. 114] The UE,  NB IoT device, receives an indication,  list, from a base station, eNB, wherein the indication identifies a non-anchor carrier, the list indicates of D-PRBs where D-PRBs may be non-anchor PRBs.); and
 	transmitting a power value or a quality value for the non-anchor carrier to the base station (See [Par. 116] where, the NB IoT device measures a channel state of the PRB, and where when the channel state doesn’t satisfy the channel quality value threshold value, [Par. 117] the NB IoT transmits feedback for changing the D-PRB to the eNB, which is regarded as at least implicitly indicating a channel quality value below the threshold.).
	The measurement feature of Hwang differs from the measurement feature of claim 29, in that Hwang is silent on transmitting information indicating a measurement of the power value or the quality value for the non-anchor carrier to the base station. Despite these differences similar features have seen in other prior art involving the measurements performed on non-anchor carriers. Ahn discloses transmitting information indicating a measurement of a power value or a quality value for a non-anchor carrier to a base station (“[0050] the user equipment (UE) may receive information and establish the non-contiguous time duration (e.g., at least part of period/length/time offset of the time duration) during which DL channel monitoring is to be performed so as to measure RSRP, RSRQ, and the like of each non-anchor CC or all the allocated non-anchor CCs….Moreover, the user equipment (UE) may receive information of a time for reporting measurement result of DL CC from the base station…” ).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the measurement feature of Hwang to arrive at a step of transmitting information indicating a measurement of the power value or the quality value for the non-anchor carrier to the base 


 	In regards to claim 30, Hwang discloses the method of claim 29, further comprising:
monitoring paging on a particular carrier based at least in part on a second indication received from the base station, wherein the second indication is based at least in part on the power value or the quality value ([Par. 117] The NB IoT device transmits information indicating the purpose for changing the D-PRB, which can include paging, [Par. 126] Based upon the transmitted information, the eNB may determine a new D-PRB and transmit a second indication, signal an indication,  indicating the new D-PRB to the IoT device. [Par. 127] This new D-PRB, particular carrier, is used for monitoring paging, configuring PRB for paging ).

 	In regards to claim 31, Hwang discloses the method of claim 30, further comprising:
wherein the second indication identifies the particular carrier, and wherein the particular carrier is different than the non-anchor carrier ([Par. 117] The NB IoT device transmits information indicating the purpose for changing the D-PRB, which can include paging, [Par. 126] Based upon the transmitted information, the eNB may determine a new D-PRB and transmit a second indication, signal an indication,  indicating the new D-PRB to the IoT device, the particular carrier being different than the non-anchor, new D-PRB).

 	In regards to claim 33, Hwang discloses the method of claim 30, wherein the non-anchor carrier is the particular carrier (See where in [Par. 125] where non-anchor carrier, the D-PRB is not changed and instead, and instead, and repetition level is increased to improve reception.).

 	In regards to claim 34, Hwang discloses the method of claim 29, wherein the indication indicates to perform measurement for one or more carriers including the non-anchor carrier ([Par. 114] The NB IoT device receives a list of D-PRBs, and [Par. 116] subsequently measures a D-PRB selected from the list).

 	In regards to claim 35, Hwang discloses the method of claim 29, further comprising: transmitting information identifying at least one an access failure, a radio link failure, or a paging failure to the base  station ([Par. 117] The NB IoT transmits feedback when channel quality is below a threshold in order to change the D-PRB, where the channel is to be used for a paging, thus identifying  a paging failure).


Claim 2, 3, 4, 5, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Garot in view of Harada (US 20200099437 A1) in view of Zhang (USPGPub No. 20100303039).

In regards to claim 2, Garot is silent on the method of claim 1, further comprising: performing a cell selection or cell reselection procedure based at least in part on the power measurement.
Despite these differences similar features have been seen in other prior art. Harada for example discloses where measurements/monitoring (“…a user terminal monitors DL signals..”) are power measurements (“[0063]…Given that a user terminal monitors DL signals (for, for example, at least one of CSI measurement, L1 -RSRP measurement, NR -PDCCH monitoring (also referred to as " PDCCH monitoring," "blind decoding," etc.), PDSCH receipt, and so on), beam failure detection and/or beam recovery, when initiated by a user terminal, can be effectively speeded up….)
 as seen in the monitoring feature of Harada in order to take advantage benefits yielded measuring power of a downlink signal, such as obtaining a status of a downlink channel.
Furthermore Zhang (USPGPub No. 20100303039)  for example discloses in [Par. 67 – Par. 68] a multiple carrier feature where parameters for cellular reselection comprises measurements such as RSRP and RSRQ.  Zhang further discloses in [Par. 71] where cell selection or cell reselection,  PDSCH handover, is performed when the measurement performed on the anchor carrier, anchor cell, is different, worse than, the measurement performed on the non-anchor carrier, non-anchor cell.
Thus it would have been obvious to further modify the multi-carrier feature of Garot in view of Harada by incorporating a feature performing a cell selection or cell reselection procedure based at least in part on the power measurement as similarly seen in Zhang, in order to optimize cell selection/reselection for carrier quality (RSRQ)/power (RSRP).


In regards to claim 3, Garot is silent on the method of claim 1, wherein the information is received as system information.
Despite these differences similar features have been seen in other prior art involving use of multiple carriers. Lu (US 2019/0349889) for example discloses on [Par. 437 – Par. 438] where receiving broadcasted system information that permits measurement/monitoring on a non-anchor carrier.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the multiple carrier feature of Garot by incorporating a feature wherein the information is received as system information, as similarly seen with the information broadcasted as system 

 	In regards to claim 4, Garot discloses on the method of claim 1, wherein one or more parameters [ Par. 51] "...other non-anchor CCs may be CCs in the same band or in different bands than the anchor CC..", [ Par. 50] "In the case of Reference Signal Received Quality (RSRQ) measurements, because RSRQ represents the signal-to-interference ratio of a CC, different CCs may have different interference levels as a result of loading conditions, frequency reuse, etc. Therefore, in some cases, RSRQ may be reported by the UE on each of the assigned CCs.")
. Garot differs from claim 5, in that Garot is silent on where the measurement(s) are power measurements and in that Garot is silent on where the one or more parameters are for cell selection or reselection.
Despite these differences similar features have been seen in other prior art. Zhang (USPGPub No. 20100303039)  for example disclose in [Par. 67 – Par. 68] a multiple carrier feature where parameters for cellular reselection comprise power values and quality values. Zhang further discloses in Par. 71 where cell selection or cell reselection,  PDSCH handover, is performed when the measurement performed on the anchor carrier, anchor cell, is different, worse than, the measurement performed on the non-anchor carrier, non-anchor cell.
Thus it would have been obvious to further modify the multi-carrier feature of Garot by incorporating a feature wherein one or more parameters for a cell selection or reselection procedure are different when the power measurement is performed on the anchor carrier than when the power measurement is performed on the non-anchor carrier, in order to optimize cell selection/reselection for carrier quality/power.

 	In regards to claim 5,  Garot discloses the method of claim 1, wherein the non-anchor carrier is one of a plurality of non-anchor carriers, and wherein one or more parameters [ Par. 51] "...other non-anchor CCs may be CCs in the same band or in different bands than the anchor CC..", [ Par. 50] "In the case of Reference Signal Received Quality (RSRQ) measurements, because RSRQ represents the signal-to-interference ratio of a CC, different CCs may have different interference levels as a result of loading conditions, frequency reuse, etc. Therefore, in some cases, RSRQ may be reported by the UE on each of the assigned CCs.")
	Garot differs from claim 5, in that Garot is silent on where the one or more parameters are for cell selection or reselection. Despite these differences similar features have been seen in other prior art. Zhang (USPGPub No. 20100303039)  for example disclose in [Par. 67 – Par. 68] a multiple carrier feature where parameters for cellular reselection comprise power values and quality values. Zhang further discloses in [Par. 71] where cell selection or cell reselection,  PDSCH handover, is performed when the measurement performed on the anchor carrier, anchor cell, is different, worse than, the measurement performed on the non-anchor carrier, non-anchor cell.
Thus it would have been obvious to further modify the multi-carrier feature of Garot by incorporating a feature wherein one or more parameters for a cell selection or reselection procedure are different when the measurement is performed on the anchor carrier than when the measurement is performed on the non-anchor carrier, in order to optimize cell selection/reselection for carrier quality/power.

 	In regards to claim(s) 9, Garot differs from claim 9, in that Garot is silent on the method of claim 1, further comprising: performing a power measurement on the anchor carrier according to a periodicity or a discontinuous reception cycle of the UE. Despite these differences similar features have been seen in other prior art. Zhang (US 20100222060 A1) for example discloses [Par. 47] where the anchor carrier is periodically measured in order to optimize a wireless connection for signal strength/quality.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the multi-carrier feature of Garot by incorporating a feature where performing a measurement on the anchor carrier according to a periodicity or a discontinuous reception cycle of the UE, as similarly seen in Zhang in order to provide a benefit of efficient usage a UE’s processing in accordance with a UE’s periodicity. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garot in view Harada in view of of Xiao (US 20190223212 A1).

 	In regards to claim 6, Garot is silent on the method of claim 5, further comprising:
receiving information identifying the one or more parameters. Despite these differences similar features have been seen in other prior art involving use of anchor and non-anchor carriers. Xiao (US 20190223212 A1) for example discloses a feature for receiving information via RRC signaling that identifies parameters for anchor carriers and/or non-anchor carriers. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature(s) for anchor and non-anchor carriers taught by Garot, by providing a feature for receiving information identifying the one or more parameters as similarly seen in Xiao in order to provide a benefit of allowing a network to configure parameters for anchor and non-anchor carriers.

Claim(s) 7, 8, 41, and 45, is/are rejected under 35 U.S.C. 103 as being unpatentable over Garot in view of Harada (US 20200099437 A1) in view of Kazmi (US 20190364601 A1).

 	In regards to claim(s) 7, 41, and 45 Garot is silent on the method of claim 1, further comprising: determining a value for the anchor carrier based at least in part on performing the power measurement on the non-anchor carrier. Despite these differences similar features have been seen in other prior art. Harada for example discloses where measurements/monitoring (“…a user terminal monitors DL signals..”) are power measurements (“[0063]…Given that a user terminal monitors DL signals (for, for example, at least one of CSI measurement, L1 -RSRP measurement, NR -PDCCH monitoring (also referred to as " PDCCH monitoring," "blind decoding," etc.), PDSCH receipt, and so on), beam failure detection and/or beam recovery, when initiated by a user terminal, can be effectively speeded up….)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the monitoring of Garot such that the monitoring/measurements are power measurements as seen in the monitoring feature of Harada in order to take advantage benefits yielded measuring power of a downlink signal, such as obtaining a status of a downlink channel.
 	Furthermore Kazmi (US 20100303039 A1) for example discloses determining a value for the anchor carrier based at least in part on performing the power measurement on the non-anchor carrier ([Par. 150] "UE performs inter-frequency measurement (e.g. NRSRP) on C2 or alternatively derives inter-frequency measurement value for C2 based on intra-frequency measurement performed on C1..,  [Par. 137] where C2 is a non-anchor carrier, and C1 is an anchor carrier. Further note that the reverse process can be performed by relying on the formula in [Par. 150] Y = X-(X1-Y1), where Y is the measured value, and the anchor carrier measure X, is derived by solving the equation for X).
 determining a value for the anchor carrier based at least in part on performing the power measurement on the non-anchor carrier as similarly seen in Kazmi in order to provide a benefit of efficient measurement by using one measurement as a way to estimate a subsequent measurement.

 	In regards to claim 8, Garot is silent on the method of claim 1, further comprising: determining a value for the non-anchor carrier based at least in part on performing the power measurement on the anchor carrier.
 	Despite these differences similar features have been seen in other prior art. Harada for example discloses where measurements/monitoring (“…a user terminal monitors DL signals..”) are power measurements (“[0063]…Given that a user terminal monitors DL signals (for, for example, at least one of CSI measurement, L1 -RSRP measurement, NR -PDCCH monitoring (also referred to as " PDCCH monitoring," "blind decoding," etc.), PDSCH receipt, and so on), beam failure detection and/or beam recovery, when initiated by a user terminal, can be effectively speeded up….)
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the monitoring of Garot such that the monitoring/measurements are power measurements as seen in the monitoring feature of Harada in order to take advantage benefits yielded measuring power of a downlink signal, such as obtaining a status of a downlink channel.
Furthermore, Kazmi (US 20100303039 A1) for example discloses determining a value for the non-anchor carrier based at least in part on performing the measurement on the anchor ([Par. 150] "UE performs inter-frequency measurement (e.g. NRSRP) on C2 or alternatively derives inter-frequency measurement value for C2 based on intra-frequency measurement performed on C1..,  [Par. 137] where C2 is a non-anchor carrier, and C1 is an anchor carrier. Further note that the reverse process can be 
 Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the measurement feature of Garot by incorporate a feature for determining a value for the non-anchor carrier based at least in part on performing the measurement on the anchor carrier as similarly seen in Kazmi in order to provide a benefit of efficient measurement by using one measurement as a way to estimate a subsequent measurement.

 Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garot in view of in view of Harada in view of Sagfors (US 20110212693 A1).

 	In regards to claim 16, Garot is silent on the method of claim 1, further comprising:
determining that a measurement value for the non-anchor carrier or a change in the measurement value satisfies a threshold, wherein the measurement value is determined by performing the power measurement on the non-anchor carrier; and skipping the power measurement on the anchor carrier based at least in part on determining that the measurement value or the change in the measurement value for the non-anchor carrier satisfies the threshold. Despite these differences similar features have been seen in other prior art involving multiple carriers. 
 	Despite these differences similar features have been seen in other prior art. Harada for example discloses where measurements/monitoring (“…a user terminal monitors DL signals..”) are power measurements (“[0063]…Given that a user terminal monitors DL signals (for, for example, at least one of CSI measurement, L1 -RSRP measurement, NR -PDCCH monitoring (also referred to as " PDCCH monitoring," "blind decoding," etc.), PDSCH receipt, and so on), beam failure detection and/or beam recovery, when initiated by a user terminal, can be effectively speeded up….)
 as seen in the monitoring feature of Harada in order to take advantage benefits yielded measuring power of a downlink signal, such as obtaining a status of a downlink channel.
 	Sagfors (US 20110212693 A1) for example discloses a multi-carrier feature comprising: determining that a measurement value for first carrier or a change in the measurement value satisfies a threshold (See where in [Par. 87, Par. 109] a determination is made on whether a measurement value, quality, of a configured component carrier) satisfies a threshold, exceeds configurable threshold); and
 	skipping a measurement for an second carrier based at least in part on determining that the measurement value or the change in the measurement value for the non-anchor carrier satisfies the threshold (See [Par. 87, Par. 109] A measurement of other component carriers is skipped, omitted, based on determining that the measurement value satisfies the threshold, exceeds configurable threshold).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the multi-carrier feature of Garot in view of Harada to incorporate a feature for determining that a power measurement value for the first-carrier/non-anchor carrier or a change in the measurement value satisfies a threshold, wherein the measurement value is determined by performing the measurement on the second carrier/non-anchor carrier; and skipping the power measurement on the anchor carrier based at least in part on determining that the measurement value or the change in the measurement value for the non-anchor carrier satisfies the threshold, as similarly seen in Sagfors in order to provide a benefit of optimizing carrier usage in a multi-carrier system.

Claim(s) 27 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ore (US Patent No. 9,258,7969).

In regards to claim 27, Zhang is silent on the method of claim 25, further comprising:
storing the one or more power values for the non-anchor carrier or the one or more quality values for the non-anchor carrier for a length of time.
Despite these differences similar features have been seen in other prior art involving the use of measurements. Ore (US Patent No. 9,258,769) for example discloses a features where measurements are stored for later retrieval and subsequent comparison (See claim 1, where signal and quality measurements are retrieved on a stored list “…consult the stored list comprising the plurality of radio access technologies, compare at least one of a signal measurement and a quality measurement with at least one threshold..”, and are used when performing a reselection feature ”…user equipment attempts to switch to the highest ranking radio access technology and its associated frequency carrier…”). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the measurement feature of Zhang by storing measurement (i.e. storing the one or more power values for the non-anchor carrier or the one or more quality values for the non-anchor carrier for a length of time ), as similarly seen in Ore in order to provide benefit of allowing later retrieval of measurements for later processing.

In regards to claim 28, Zhang discloses the method of claim 27, wherein performing the cell selection or the cell reselection is based at least in part on comparing the (See where in recites in [Par. 69] “…The WTRU may report the measurements to the network to trigger component carrier reconfiguration or handover when the measurement of the serving cell is worse than the corresponding measurement of the neighboring cells by a preconfigured threshold.”).
consult the stored list comprising the plurality of radio access technologies, compare at least one of a signal measurement and a quality measurement with at least one threshold..”, and are used when performing a reselection feature ”…user equipment attempts to switch to the highest ranking radio access technology and its associated frequency carrier…”). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the measurement feature of Zhang by storing measurement (i.e. performing the cell selection or the cell reselection is based at least in part on comparing the stored one or more power values or the stored one or more quality values for the non-anchor carrier to a power value or quality value of a neighbor cell ), as similarly seen in Ore in order to provide benefit of allowing later retrieval of measurements for later processing.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ahn (US 20200245303 A1).

 	In regards to claim 32, Hwang is silent on the method of claim 30, wherein monitoring paging on the particular carrier based at least in part on the second indication further comprises: monitoring paging on the particular carrier for a particular length of time. Despite these differences similar features have been seen in other prior art involving monitoring for a paging message. Ahn (US 20200245303 A1) for example discloses in [Par. 168] monitoring paging for a particular length of time, a example, the information related to monitoring of the corresponding channel or signal may include configuration information such as the positions, the number and the duration of paging occasions (POs) and a duration that need to be monitored by an NB-IoT device. This may be for the purpose of providing transmission information on a corresponding signal or channel to increase NB-IoT device power consumption reduction efficiency or reduce system overhead of the base station.”). 
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the monitoring feature of Hwang by monitoring paging on the channel (i.e. the particular carrier) for a particular length of time (i.e. duration) as similarly seen in Ahn in order to provide a benefit of improving power efficiency. 

Allowable Subject Matter
              Claim(s) 17, 19-24, 37, and 39 are allowed.
Claim(s) 10, 11, 12, 13, 14, 15, 40, 42, 43, 46, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476